Citation Nr: 0814361	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-29 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disorder.   
 
2.  Entitlement to service connection for Parkinson's 
disease.   
 
3.  Entitlement to service connection for a genitourinary 
disorder, claimed as a prostate disorder.   
 
4.  Entitlement to service connection for a psychiatric 
disorder.   
 
5.  Entitlement to service connection for hepatitis C.   
 
6.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied service connection for a heart disorder; Parkinson's 
disease; a genitourinary disorder, claimed as a prostate 
disorder; a psychiatric disorder; hepatitis C; and for 
anemia.  In January 2008, the veteran testified at a Travel 
Board hearing at the RO.  

The issues of entitlement to service connection for a 
genitourinary disorder, claimed as a prostate disorder; a 
psychiatric disorder; hepatitis C; and for anemia, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Any current heart disorder was not present during service 
or for many years thereafter, and was not caused by any 
incident of service.   
 
2.  Parkinson's disease was not present during service or for 
many years thereafter, and was not caused by any incident of 
service.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  Parkinson's disease was not incurred in or aggravated by 
service.  38 C.F.R. 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in February 2004, May 2004, 
September 2004, and January 2005, and a rating decision in 
March 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the August 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as 
arteriosclerosis and other organic diseases of the nervous 
system, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

I.  Heart Disorder

The veteran contends that he has a heart disorder (including 
a heart murmur) that is related to service.  

His service medical records do not show complaints, findings, 
or diagnoses of any heart problems including a heart murmur.  
Evaluations of the veteran during that time make no reference 
to any such problems.  On the report of the veteran's October 
1967 examination prior to separation, clinical evaluation of 
the veteran's heart and vascular system were normal.  On an 
associated report of medical history, the veteran endorsed no 
history of symptoms or complaints relating to his heart or 
vascular system.  

The first post-service reference to any possible heart 
problem is in November 1982 and the first post-service 
evidence of any possible diagnosed heart problem is in August 
1998, decades after the veteran's separation from service.  
This lengthy period without treatment following separation 
from service in 1969, is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

An October 1982 VA treatment entry noted that the veteran's 
heart had a regular rhythm and rate with no murmurs.  A 
November 1982 VA hospital summary noted that the veteran's 
cardiac evaluation showed a regular rhythm with no gallop.  
The diagnoses did not refer to any heart problems.  

A November 1982 VA patient profile report noted that the 
veteran reported that he suffered broken bones and a bruised 
aorta in a 1977 car accident.  No diagnoses were provided at 
that time.  A December 1982 doctor's orders report noted that 
the veteran was to be checked for a rheumatoid factor.  The 
report did not include any diagnoses.  

A March 1998 VA hospital discharge summary noted that the 
veteran's cardiovascular evaluation showed a regular rate and 
rhythm with no murmurs.  The diagnoses did not refer to any 
heart problems.  An August 1998 VA consultation report noted 
that the veteran was status post an anal fistulotomy in 
August 1998 and was admitted for unexplained fevers despite 
intravenous antibiotics and a new heart murmur on 
examination.  The provisional diagnosis was rule out 
endocarditis.  It was noted that the veteran had borderline 
left atrial enlargement, possible basal septal hypokinesis, 
and possible anterior wall hypo.  It was also reported that 
subacute bacterial endocarditis was not found and that the 
examination was otherwise normal.  

An August 1998 VA echocardiogram report related a conclusion 
of normal left ventricular size and function; mildly dilated 
left atrium; normal aortic/mitral/tricuspid valves without 
evidence of vegetations; trace mitral and aortic 
regurgitation; and normal right atrium and right ventricle.  

A September 1998 VA hospital discharge summary noted that the 
veteran's cardiovascular evaluation showed a regular rate and 
rhythm.  The diagnoses included fever, acute renal failure, 
and pancytopenia.  No heart disorders were diagnosed.  

A January 2000 VA treatment entry noted that the veteran's 
heart had a regular rhythm and rate and a systolic murmur.  A 
VA treatment entry dated in May 2000 also referred to a 
systolic murmur.  

A September 2000 VA electrocardiogram report noted that the 
veteran had a normal sinus rhythm with first degree AV block 
with an otherwise normal electrocardiogram.  An April 2001 VA 
treatment entry noted that the veteran's heart had a regular 
rhythm and rate and a systolic murmur.  

A June 2004 VA treatment entry noted that the veteran's 
cardiovascular examination was regular.  The assessment 
included chest pain, sharp, likely pleurisy, intermittent, 
fleeting.  A heart disorder was not diagnosed at that time.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a November 1982 patient profile 
report noted that the veteran reported that he suffered a 
bruised aorta in a 1977 car accident.  That statement, 
however, was nothing more than a recitation of the veteran's 
belief.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  Additionally, there is no evidence 
of a diagnosis of a bruised aorta of record.  Regardless, 
even assuming that the veteran did have a bruised aorta and 
residual disability associated with it, such would be related 
to a 1977 car accident and not to any aspect of his period of 
service.

The Board observes that it is unclear from the evidence of 
record whether the veteran actually suffers from a current 
diagnosed heart disorder.  There are some references to 
possible heart problems such as in an August 1998 VA 
consultation report that noted that the veteran had a heart 
murmur and left atrial enlargement.  An August 1998 VA 
echocardiogram report indicated that the veteran had a mildly 
dilated left atrium and that he also had normal left 
ventricular size and function as well as a normal right 
atrium and right ventricle.  January 2000, May 2000, and 
April 2001 VA treatment entries referred to a systolic murmur 
and a September 2000 VA electrocardiogram report noted that 
the veteran had first degree AV block.  Subsequent VA 
treatment entries did not show any specific diagnosed heart 
problems.  A June 2004 VA treatment entry indicated that the 
veteran's cardiovascular examination was regular.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence does 
not specifically indicate a current diagnosed heart disorder.  
Even assuming the presence of a current heart disorder (based 
on findings noted from 1998 to 2001, rather than the lack of 
such noted in 2004), the Board observes that the medical 
records do not suggest that any such disorder is related to 
the veteran's period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that any current heart disorder, to 
include any current heart murmur, began many years after his 
period of service, without any relationship to any incident 
of service.  

The veteran has alleged in statements and in his testimony 
that he has a current heart disorder that had its onset 
during his period of service.  However, the veteran, as a 
layperson, is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that any 
current heart disorder began many years after the veteran's 
period of service and was not caused by any incident of 
service.  Any such condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a heart 
disorder, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  



II.  Parkinson's Disease

The veteran contends that he has Parkinson's disease that is 
related to service.  

His service medical records do not show complaints, findings, 
or diagnoses of Parkinson's disease or any tremors.  
Evaluations of the veteran during that time make no reference 
to any such disorders.  The April 1969 report of examination 
prior to separation and report of medical history contain no 
complaints or findings indicative of a problem such as 
Parkinson's Disease.    

The first post-service evidence of any possible Parkinson's 
disease is in February 1998, decades after the veteran's 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

A February 1998 VA treatment entry noted that the veteran 
reported that he was shaky from drinking.  Another February 
1998 VA treatment entry related an assessment that included 
Parkinson's disease by the veteran's self report.  

A February 1998 VA hospital discharge summary noted that the 
veteran reported that he had a history of Parkinson's 
disease.  The discharge diagnoses included possible 
Parkinson's disease.  

A March 1998 VA neurological consultation report noted that 
the veteran reported that he had been diagnosed with 
Parkinson's disease at a VA facility and by a private 
physician.  The provisional diagnosis was possible 
Parkinson's.  The examiner related an impression of benign 
essential tremors with no evidence of Parkinson's disease.  A 
March 1998 VA hospital discharge summary indicated diagnoses 
including familiar tremors.  A subsequent March 1998 VA 
consultation report related an impression that included rule 
out Parkinson's disease.  

An August 1998 VA treatment entry indicated an assessment 
that included tremor, unclear etiology, not typical 
Parkinson's tremor.  

Subsequent post-service VA treatment records show treatment 
for disorders including Parkinson's disease.  

For example, A September 2000 VA treatment entry related an 
assessment that included Parkinsonism, bilateral tremors, 
right upper extremity cog-wheel rigidity on Artane (no 
improvement per baseline).  Another September 2000 entry 
noted an assessment that included Parkinson's.  An April 2001 
VA treatment entry related diagnoses including Parkinson's 
disease.  

A June 2003 treatment entry noted that the veteran had 
possible Parkinson's that was improved when Sinement was 
stopped.  A June 2004 treatment entry noted that the veteran 
had active problems that included a tremor.  

The Board observes that the medical records do not suggest 
that the veteran's current Parkinson's disease is related to 
his period of service.  In fact, the probative medical 
evidence provides negative evidence against this finding, 
indicating that the veteran's current Parkinson's disease 
began many years after his period of service, without any 
relationship to any incident of service.  

The veteran has alleged in statements and in his testimony 
that his current Parkinson's disease had its onset during his 
period of service.  However, the veteran, as a layperson, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's Parkinson's disease began many years after his 
period of service and was not caused by any incident of 
service.  This condition was neither incurred in nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for Parkinson's 
disease, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a heart disorder is denied.  

Service connection for Parkinson's disease is denied.  


REMAND

The remaining issues on appeal are claims for entitlement to 
service connection for the following disorders: a 
genitourinary disorder, claimed as a prostate disorder; a 
psychiatric disorder; hepatitis C; and for anemia.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

As to the veteran's claim for service connection for a 
genitourinary disorder, claimed as a prostate disorder, the 
Board observes that his service medical records show 
treatment for genitourinary problems.  A January 1968 
treatment entry noted that the veteran complained of dysuria, 
back pains, and abdominal pains.  An additional January 1968 
entry related a diagnosis of chronic cystitis.  A February 
1968 consultation report related an impression of symptoms 
secondary to prostatic congestion.  

Post-service VA treatment records show treatment for 
disorders including variously diagnosed genitourinary 
disorders.  For example, a March 1998 consultation report 
related a provisional diagnosis of rule out benign prostate 
hypertrophy.  A September 2000 treatment entry noted an 
assessment that included urethral strictures, status post 
cystoscopy.  The veteran should be afforded an examination 
for the purpose of determining whether any current 
genitourinary problem is related to the genitourinary 
problems the veteran experienced during service.

As to the veteran's claim for service connection for a 
psychiatric disorder, the Board observes that his service 
medical records do not show treatment for any psychiatric 
problems.  The veteran contends that recorded disciplinary 
actions were for behavior that was indicative of his 
psychiatric disability manifest during service.  Personnel 
records that might document these reported disciplinary 
actions are not of record and should be obtained prior to 
adjudication of this matter.  Additionally, it is noteworthy 
that in a January 1971 VA treatment entry, less than a year 
and a half after the veteran's separation from service, 
related a diagnosis of acute situational stress.  Subsequent 
post-service VA treatment records show treatment for 
variously diagnosed psychiatric problems, including 
schizophrenia, on numerous occasions since that time.  
Additionally, psychiatric diagnoses are complicated with 
diagnoses relating to substance abuse.  After any additional 
records are added to the claims file, an examination should 
be afforded to ascertain whether any current psychiatric 
disorder likely had its onset during service.        

As to the veteran's claims for service connection for 
hepatitis C and anemia, the Board notes that the veteran's 
DD-214 indicates that his occupational specialty was listed 
as a medical specialist.  The veteran specifically contends 
that he incurred hepatitis C during his period of service due 
to exposure to blood as a medical specialist.  

His service medical records do not show treatment for 
hepatitis C or for anemia.  Post-service VA treatment records 
indicate that the veteran was treated for anemia and 
hepatitis C on numerous occasions.  Such records also refer 
to intravenous drug use, alcohol abuse, and substance abuse.  
An examination is necessary to identify the veteran's risk 
factors for contracting hepatitis C and ascertaining the 
likelihood that such condition was related to service in the 
line of duty.  

The Board notes that some of thee veteran's treatment entries 
indicate that the veteran's anemia may be related to his 
hepatitis C.  Therefore, the Board notes that the veteran's 
claim for service connection for anemia is inextricably 
intertwined with his claim for service connection for anemia.  
See Harris v. Derwinski, 1. Vet. App. 180 (1991).  This 
matter should be thoroughly addressed by the VA examiner on 
remand.

The Board observes that the veteran has not been afforded a 
VA examinations with the goal of obtaining etiological 
opinions, provided after a review of the entire claims file, 
pertinent to his claims for service connection for: a 
genitourinary disorder, claimed as a prostate disorder; a 
psychiatric disorder; hepatitis C; and for anemia.  Such 
examinations should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).

Additionally, at the January 2008 Board hearing, the veteran 
testified that he received Article 15s during service as a 
result of his behavior.  Additionally, in a March 2004 
statement, the veteran reported that he was treated for 
schizophrenia at the 43rd Surgical Hospital and at the 121st 
Evac Hospital.  The Board observes that there is no 
indication in the record that an attempt has been made to 
obtain any relevant records from those facilities or to 
obtain the veteran's service personnel records.  The Board 
finds that an attempt should be made to obtain any such 
records.  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  
        
Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
and request that a search be conducted 
for all outpatient psychiatric treatment 
records (including any mental hygiene 
records) pertaining to the veteran at the 
43rd Surgical Hospital and 121st Evac 
Hospital.  The veteran's service 
personnel records should also be 
obtained.  If more details are required 
to conduct such search, the veteran 
should be asked to provide the necessary 
information.  The results of such 
request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  If the records are 
not obtainable the RO should render a 
specific finding that further efforts to 
obtain such records would be futile.

2.  Ask the veteran to identify all 
medical providers who have treated him 
for genitourinary problems, psychiatric 
problems, hepatitis C, and anemia since 
September 2004.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since September 2004 
should be obtained.  

3.  Schedule the veteran for VA 
examination(s) to determine the nature of 
any claimed genitourinary disorder, 
claimed as a prostate disorder, and any 
psychiatric disorder with the goal of 
providing opinions as to the relationship 
between any such disabilities found and 
the veteran's period of service.  The 
claims folder must be provided to and 
reviewed by the examiner(s) in conjunction 
with the examination.  The examiner should 
diagnose all current genitourinary and 
psychiatric disorders.  Based on a review 
of historical records and generally 
accepted medical principles, the 
examiner(s) should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater possibility) that any current 
genitourinary disorders, including 
prostate disorders, and psychiatric 
disorders, are etiologically related to 
the veteran's period of service.  The 
examiner should particularly discuss the 
veteran's inservice genitourinary problems 
and the import of any disciplinary actions 
received during service.  If an opinion 
cannot be provided without resorting to 
mere speculation, it should be so stated.  

4.  Schedule the veteran for a VA 
examination to determine whether he 
suffers from chronic hepatitis C and 
anemia and for opinions as to whether such 
disorders are related to his military 
service.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be sure to illicit from 
the veteran and from review of the file, 
an accounting of all risk factors the 
veteran may have had for contracting 
hepatitis C.  All tests deemed necessary 
should be conducted.  Based on a review of 
historical records, examination of the 
veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether the veteran currently 
suffers from chronic hepatitis C and 
anemia, and if so, whether it is at least 
as likely as not that the veteran's 
hepatitis C and anemia are related to 
service, to include his service as a 
medical specialist.  The examiner should 
also indicate whether the veteran's 
anemia, if so diagnosed, was caused or 
aggravated by his hepatitis C.  If an 
opinion cannot be provided without 
resorting to mere speculation, it should 
be so stated.  

5.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for a genitourinary disorder 
(claimed as a prostate disorder), a 
psychiatric disorder, hepatitis C, and 
anemia.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


